Citation Nr: 1212924	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-04 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine, status post left laminectomy, for laminotomy at L4-5, to include entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to February 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which increased the Veteran's disability rating for his service-connected DDD of the lumbar spine to 40 percent, effective February 1, 2003.  The Veteran filed a notice of disagreement (NOD) with this rating decision in September 2004.  The RO subsequently issued a statement of the case for the issue on appeal in December 2007.  The Veteran perfected his appeal by filing a VA Form 9 in February 2008.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court determined that there is no freestanding claim for TDIU.  Id. at 453-54.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id.   The Board acknowledges that entitlement to TDIU was denied by a rating decision dated in June 2005.  A notice of disagreement was not received within the subsequent one-year period.  However, relevant VA treatment records dated in May 2006, within one year of the June 2005 rating decision, were subsequently received.  See 38 C.F.R. § 3.156(b).  The Veteran continued to assert that he is unemployable as a result of his back disorder in August 2006 and again in February 2008.  Therefore, in considering the Veteran's claim for his low back disorder, the Board finds that the issue of entitlement to TDIU is also currently before the Board.

The Board notes that the June 2005 rating decision granted the Veteran a temporary evaluation of 100 percent, effective August 25, 2004, for the Veteran's service-connected lumbar spine disability because of hospitalization over 21 days.  An evaluation of 40 percent was assigned from October 1, 2004.  The Veteran filed a statement in May 2006 that appears to be an NOD.  The rating decision and issue that the Veteran is in disagreement with, however, is unclear.  Accordingly, the RO should contact the Veteran to verify whether he intended to appeal the assignment of his temporary 100 percent rating, as granted by the June 2005 rating decision.  See 38 C.F.R. § 19.27 (2011).

In his February 2008 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  He was subsequently scheduled to appear for a hearing on October 18, 2011.  Before the Veteran's hearing was held, however, the Veteran's representative indicated in an October 2011 statement that the Veteran desired to cancel his scheduled hearing and to have his file forwarded directly to the Board.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was initially granted service connection for his lumbar spine disability in an April 1985 rating decision.  He was assigned a 20 percent disability rating, effective June 4, 1984.  In February 2003, the Veteran filed a claim for an increase in his disability rating.  He was afforded a VA examination of his service-connected spine disability in October 2003.  Based on the VA examination report, the RO increased the Veteran's disability rating to 40 percent, effective February 1, 2003.

The Veteran was afforded a later VA examination in October 2004.  This is the last VA examination of record.  In an August 2006 statement, the Veteran contended that his service-connected lumbar spine disability had increased in severity.  Specifically, he contended that he felt a tingling sensation on the left side of his body and that he was experiencing headaches and nausea due to his disability.

The Board observes that the more than seven years have passed since the Veteran's service-connected disability was last evaluated.  While the duty to assist does not require that a claim be remanded for VA examination solely because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the prior examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, the Board believes that a current evaluation of the Veteran's service-connected lumbar spine disability is required in order to obtain a complete disability picture and to appropriately adjudicate the merits of his increased rating claim, as the contention has been made that his disability has increased in severity.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Therefore, the Board finds that this case must be remanded in order for the Veteran to be afforded a new and contemporaneous VA spine examination to determine all manifestations and the current severity of his service-connected DDD of the lumbar spine.

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA treatment for his spine disability, and records of his VA care, dated since February 2008, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his spine disability from the VA Medical Center in Dublin, Georgia, dated since February 2008.

2.  Thereafter, schedule the Veteran for a VA neurological/orthopedic examination of his spine.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify any orthopedic and neurological findings related to the Veteran's service-connected degenerative disc disease of the lumbar spine, status post left laminectomy, for laminotomy at L4-5, and fully describe the extent and severity of those manifestations.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

With regard to any neurological disability resulting from this service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).

The examiner should also state whether the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  As the Veteran's claim was submitted in February 2003, consider the old and revised versions of the criteria for evaluating disabilities of the spine, i.e. Diagnostic Codes 5285 to 5295 (2003) and Diagnostic Codes 5235 to 5243 (2011).  If his claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

